Case 2:19-cv-07390-DMG-AGR Document 116 Filed 02/11/21 Page 1 of 2 Page ID #:4947



   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10                             WESTERN DIVISION
  11
  12   STATE OF CALIFORNIA, et al., )      Case No.: CV 19-7390 DMG (AGRx)
                                       )
  13           Plaintiffs,             )   ORDER GRANTING DEFENDANTS’
  14                                   )   EX PARTE APPLICATION FOR
       v.                              )   EXTENSION OF TIME TO FILE
  15                                       SUPPLEMENTAL OPPOSITION
       ALEJANDRO MAYORKAS,             )   BRIEF [115]
  16   Secretary of Homeland Security, )
       et al.,                         )
  17                                   )
               Defendants.             )
  18                                   )
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-07390-DMG-AGR Document 116 Filed 02/11/21 Page 2 of 2 Page ID #:4948



   1        THIS CAUSE comes before the Court upon Defendants’ Ex Parte Application
   2 for Extension of Time to File the Supplemental Opposition Brief.
   3
            UPON CONSIDERATION of the Request, and for the reasons set forth
   4
     therein, the Court hereby ORDERS that the deadline for filing Defendants’
   5
     Supplemental Opposition Brief is reset to March 19, 2021; Plaintiffs’ Supplemental
   6
     Reply Brief is reset to April 2, 2021, and a hearing [Doc. # 32] is reset for April 16,
   7
     2021 at 10:00 a.m.
   8
     IT IS SO ORDERED.
   9
  10
  11 DATED: February 11, 2021
                                             DOLLY M. GEE
  12                                         UNITED STATES DISTRICT JUDGE
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                 1
